     Case 1:20-cv-00043-AWI-SKO Document 42 Filed 09/09/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    COTTRELL L. BROADNAX,                             Case No. 1:20-cv-00043-AWI-SKO (PC)
12                        Plaintiff,
                                                        ORDER DENYING MOTION AS MOOT
13             v.
                                                        (Doc. 41)
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17            On July 13, 2020, District Judge Dale A. Drozd adopted the undersigned’s findings and

18   recommendations (Doc. 37) and dismissed this action for failure to exhaust administrative

19   remedies. (Doc. 39.) On September 4, 2020, Plaintiff filed a motion for “out of court

20   (settlement).” (Doc. 41.) The Court is unsure if Plaintiff is requesting a settlement conference in

21   this matter. In any event, because this case is closed, the Court DENIES the motion as moot.

22            Since the U.S. Postal Service returned the order adopting findings and recommendations

23   (Doc. 39) and the corresponding judgment (Doc. 40) as undeliverable, the Court DIRECTS the

24   Clerk’s Office to re-serve the order and judgment on Plaintiff.

25
     IT IS SO ORDERED.
26
27   Dated:     September 8, 2020                                   /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
28
